Order unanimously modified, without costs, so as to provide for the examination of defendants with respect to the hiring of plaintiff and the agreement for his compensation, the professional services rendered by plaintiff, the conduct of the California action and the conduct of plaintiff and defendants with respect to that action, and the receipt of legal fees by defendants in connection with the related RKO litigation. The order is further modified with respect to the examination of plaintiff to provide for his examination in the State of New York at a date to be stipulated by the parties or otherwise fixed by this court upon the settlement of the order on this appeal. Settle order on notice. Concur — Peek, P. J., Breitel, Bastow and Cox, JJ.